The Court

beard the statements of such of the Jurors as were willing to make them, as to the reading of the “ Dispatch,” and its effect upon their minds.
Monday, May 19f/i. Taney Ch J.—Judge Halyburton and myself differ as to two points arising upon this motion. 1. He thinks Reid’s testimony admissible upon a proper construction and application of sec 21, ch. 199 Code of Va. I should concur with him if I regarded this a mere question of evidence, but I think it goes deeper arid affects the discretionary power of this Court as to granting several trials upon joint indictments. This rests in the sound discretion of the U. S. Courts, but'if this Act of Virginia applies as contended for, the prisoners would havea right to insist upon separate trials. 1 think therefore the act does not apply.
2. Judge Halyburton also thinks a new trial ought to be granted on the statements of the Jurors. I do not think affidavits of Jurors ought to be received to impeach their own verdict, but even if received the statements of the Jurors in this case seem to me no ground for a new trial. Upon a certificate of this division of opinion between Judge Halyburton and myself, the questions iu these cases will go to the Supreme Court of the United States for decision.